            Case 1:20-cv-11283-DPW Document 7 Filed 07/08/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF MASSACHUSETTS


 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                     Plaintiffs,

                v.                                     Civil Action No. 1:20-cv-11283
 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; UNITED
 STATES IMMIGRATION AND
 CUSTOMS ENFORCEMENT; CHAD F.
 WOLF, in his official capacity as Acting
 Secretary of the United States Department of
 Homeland Security; and MATTHEW
 ALBENCE, in his official capacity as Acting
 Director United States Immigration and
 Customs Enforcement,

                     Defendants.


                              DECLARATION OF ALAN M. GARBER

       I, Alan M. Garber, hereby state under the penalty of perjury that the following statements are

true and accurate to the best of my knowledge, and that I could testify to these matters if called to do

so:

       1.      I am Provost of Harvard University (“Harvard” or the “University”), a role I have

held since 2011. As Provost, I oversee academic activities throughout Harvard’s twelve degree-

granting schools.

       2.      I am trained as a physician and economist. In addition to serving as Provost, I am the

Mallinckrodt Professor of Health Care Policy at Harvard Medical School, a Professor of Economics

in the Harvard Faculty of Arts and Sciences, a Professor of Public Policy in the Harvard Kennedy
            Case 1:20-cv-11283-DPW Document 7 Filed 07/08/20 Page 2 of 7



School of Government, and a Professor in the Department of Health Policy and Management in the

Harvard T.H. Chan School of Public Health.

       3.      Across Harvard’s twelve degree-granting institutions, Harvard enrolled more than

23,000 students in the 2019-2020 academic year, including approximately 5,000 students who study

in the United States on nonimmigrant student visas. Students travel from every state of the United

States and virtually every country in the world to attend Harvard.

       4.      Because of my role as Provost, as well as my training in medicine, I have been deeply

involved in Harvard’s response to the COVID-19 pandemic. Harvard’s administrators have worked

with Harvard faculty and staﬀ—including experts in infectious diseases, immunology, virology,

epidemiology, biostatistics, crisis management, economics, and health care policy—state and local

leaders, administrators and experts at other universities, and experts around the world to develop a

response to COVID-19 that prioritizes both the health and safety of the Harvard and greater Boston

communities and provides opportunities for students to continue their educational pursuits.

       5.      On March 10, 2020, Harvard President Lawrence Bacow announced that the

University would transition to virtual instruction for the remainder of the semester, and asked that

students not return to campus after the upcoming spring break. �at decision, in which I was

involved, was made with the dual objectives of providing the best possible education to Harvard’s

students while limiting the spread of COVID-19 among students, faculty, and staﬀ.

       6.      Since the initial decision to transition to remote learning for the remainder of the

Spring 2020 semester, Harvard has worked tirelessly on planning for the Fall 2020 semester.

Harvard spent weeks determining the course of action for the Fall 2020 semester that would most

eﬀectively balance the health and safety of the campus community and the educational experience of

Harvard students.




                                                  -2-
             Case 1:20-cv-11283-DPW Document 7 Filed 07/08/20 Page 3 of 7



       7.      Public health experts and peer institutions have helped inform that plan. Harvard has

convened or participated in several committees and groups in developing the University’s response

to the COVID-19 pandemic. For example, the University Coronavirus Advisory Group, which I

chair, is comprised of 20 individuals from across the University, aﬃliated hospitals, and MIT, and is

tasked with advising the University on approaches for limiting viral transmission on campus. �e

Harvard University Health Services Medical Expert Advisory Group, made up of eight experts in

epidemiology, infectious disease, and emergency preparedness, advises the University on COVID

issues related to health services for the University. A 12-member Face Mask Committee advises the

University on providing adequate and eﬀective face masks for on-campus community members.

       8.      Harvard has also collaborated with other institutions and public oﬃcials in

responding to the COVID-19 pandemic. For example, I am a member of the Massachusetts Higher

Education COVID-19 Testing Group, which includes administrators from 15 colleges and

universities in Massachusetts, and which has provided guidance to the Governor of Massachusetts on

testing strategy for higher education institutions.

       9.      In addition to the formal committees and groups, Harvard has consulted with experts

in epidemiology, disease modeling, testing and screening, building and ventilation design, and

medical subspecialties to address safety protocols for any in-person instruction.

       10.     Based on our formal and informal meetings and collaborations, Harvard determined

that it would be extremely diﬃcult—if not impossible—to hold classes in lecture halls and other

classrooms without a substantial likelihood that COVID-19 would spread rapidly and widely on

campus, endangering the health and lives of those on and oﬀ campus.

       11.     Public health considerations have been at the forefront of our deliberations. Among

other factors, we considered, in the context of what we currently understand about the transmission

and spread of COVID-19, the safety of our classrooms, campus housing, and other campus

                                                      -3-
             Case 1:20-cv-11283-DPW Document 7 Filed 07/08/20 Page 4 of 7



buildings. With respect to classrooms, we determined that it would be costly and time-prohibitive to

install the necessary ventilation systems to prevent the spread of the virus, or to otherwise conﬁgure

most classrooms to ensure safe distancing. With respect to campus housing, which is largely

dormitory-style, we determined that we could only provide quarantine and isolation capacity, with

the possibility of limited social distancing, for 40% of our undergraduates at any time. Furthermore,

we considered that it would be diﬃcult under normal density conditions to prevent students from

deviating from practices known to reduce the spread of COVID-19 (e.g., removing masks or

declining to maintain appropriate distancing).

       12.     We also considered the health and safety of faculty and campus staﬀ. �e median age

of the faculty members of the Faculty of Arts and Sciences (which includes Harvard College), for

example, is over 60, meaning that many are at higher risk of developing complications from

COVID-19. Many of our staﬀ are also at increased risk for contracting COVID-19, in particular

those staﬀ members whose work brings them into close contact with students, such as dining hall

and dormitory staﬀ. Many of those workers live in communities where the rates of complication

from infection of COVID-19 are highest, which heightens the risk that staﬀ members, their families,

and their communities could become infected or face complications if remote learning and reduced

density strategies were not in place.

       13.     Additionally, although we have learned much about COVID-19 in the past several

months, a tremendous amount of uncertainty remains. Some of the questions experts have not yet

answered are the extent to which a person infected with COVID-19 has any immunity from future

infection and the duration of any such immunity; why some individuals with documented COVID-

19 infections do not have antibody levels that indicate exposure to the virus; and the extent to which

the virus may be transmitted even when taking precautions such as social distancing, washing hands,

and wearing masks.

                                                 -4-
             Case 1:20-cv-11283-DPW Document 7 Filed 07/08/20 Page 5 of 7



       14.     Because a signiﬁcant portion of Harvard’s undergraduate and graduate student

community is comprised of international students, the ability of students who hold nonimmigrant

student visas to continue their education at Harvard also played a key role in our decision-making

process. On March 13, 2020, the United States Immigration and Customs Enforcement (“ICE”)

issued COVID-19 Guidance for Student and Exchange Visitor Program stakeholders (“March 13

Guidance”). Pursuant to the March 13 Guidance, students in the United States holding F-1 or M-1

visas are allowed to “count online classes towards a full course of study” in the event their schools

temporarily stopped in-person classes, regardless of whether the visa holders remained in the United

States or departed the United States. �e March 13 Guidance stated that it would remain “in eﬀect

for the duration of the emergency.” Based on the signiﬁcant time, eﬀort, and coordination required

to plan for and implement public safety measures on campus, Harvard had no choice but to rely on

the March 13 Guidance in preparing for the Fall 2020 semester.

       15.     �e majority of Harvard’s 12 degree-granting schools will operate in a full remote

learning environment for at least the Fall 2020 semester. Certain of Harvard’s schools will conduct

the majority of instruction virtually, with limited in-person instruction. For example, Harvard

Medical School and Harvard Dental School will continue to oﬀer limited clinical education as

required by licensure bodies. Harvard Business School will also have a hybrid setup that facilitates

teaching to a mix of in-person and remote students.

       16.     On July 6, 2020, President Bacow, Edgerley Family Dean of the Faculty of Arts and

Sciences Claudine Gay, and Danoﬀ Dean of Harvard College Rakesh Khurana announced that up to

40% of Harvard College students, including all ﬁrst-year students, would return to campus. A copy

of that announcement is attached as Exhibit 1. Limiting the number of undergraduate students who

will return to campus in Fall 2020 will allow for single-occupancy dorm rooms, limits on the number

of individuals sharing bathrooms, and a suﬃcient number of isolation and quarantine rooms.

                                                  -5-
             Case 1:20-cv-11283-DPW Document 7 Filed 07/08/20 Page 6 of 7



Academic programming for Harvard College students who return to campus will remain remote in

order to maintain adequate safety protocols. Apart from the ﬁrst-year students, other students who

will be permitted to return to campus include those who are unable to access the online curriculum

eﬀectively from oﬀ-campus locations due to a variety of factors, such as limited or no access to the

internet and living conditions not conducive to study. Many of these students are international

students.

       17.     Harvard’s goal is to welcome all students back to campus for in-person learning as

soon as it is safe to do so. At this stage, however, it would not be feasible for Harvard to safely

implement University-wide in-person learning for the Fall 2020 semester. �e decision to continue

remote learning through the Fall 2020 semester was due to, among other considerations, the time and

expense of implementing safety measures in our classrooms and other campus facilities, and the

diﬃculty of protecting the health and safety of our students, faculty, and staﬀ. Harvard invested a

substantial amount of time in devising, planning, and implementing the Fall 2020 semester in a

manner that did not anticipate widespread in-person learning, and it would not be possible for

Harvard to implement the necessary safety measures required for University-wide in-person learning

by September 2, 2020 (the ﬁrst day of the Fall semester for most of Harvard’s schools), particularly

in light of our evolving understanding of COVID-19. Indeed, the schools that are planning to oﬀer

limited in-person instruction decided against oﬀering full in-person instruction in large part because

of the challenges of protecting the health and safety of those on campus.




                                                  -6-
            Case 1:20-cv-11283-DPW Document 7 Filed 07/08/20 Page 7 of 7



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




Executed on July 8, 2020

                                            /s/ Alan M. Garber                     .
                                            Alan M. Garber




                                                -7-
